Citation Nr: 1828357	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA).  This matter was previously before the Board in February 2014, April 2015 and June 2017 at which time the case was remanded for additional development.  


FINDINGS OF FACT

Entitlement to a TDIU has already been established, and there is no "controversy" or justiciable issue" currently before the Board.


CONCLUSION OF LAW

The claim of entitlement to a TDIU is dismissed due to the absence of a controversy at issue.  38 U.S.C. § 7105 (d) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

By rating decision in October 2017, the Agency of Original Jurisdiction granted the Veteran's claim for entitlement to a TDIU.  Thus, as entitlement to a TDIU has already been established, there is no "controversy" or "justiciable issue" currently before the Board.  Moreover, the Veteran informed the Board in writing in April 2018 that he wished to withdraw this claim.  Accordingly, the claim of entitlement to a TDIU is hereby dismissed.  38 U.S.C. § 7105 (d).  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a TDIU is dismissed.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


